Citation Nr: 0600489	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two Department of Veterans Affairs 
(VA) regional office (RO) rating decisions.  The first rating 
decision, dated in December 2002, granted a 10 percent rating 
for a right great toe injury and denied a compensable rating 
for a fracture of the right 4th metacarpal; it also reopened 
claims of service connection for right ear and left ear 
hearing loss based on receipt of new and material evidence, 
but denied these claims on the merits.  The second rating 
decision, dated in January 2003, denied service connection 
for tinnitus.  The veteran submitted timely Notice(s) of 
Disagreement as to both decisions.  The RO issued a Statement 
of the Case in July 2003.  A July 2003 Decision Review 
Officer decision reflects a grant of a 10 percent rating for 
a fracture of the right 4th metacarpal effective the date of 
the claim.  

Generally, a veteran will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In this case, however, the veteran's VA Form 9 clearly 
removes the issue of an increased rating for a fracture of 
the right 4th metacarpal from controversy.  In his VA Form 9 
in August 2003, the veteran ticked the box, which states, "I 
am only appealing these issues (List below)" and he 
enumerated three issues: service connection for right ear 
hearing loss, left ear hearing loss, and tinnitus.  The 
representative, nonetheless, included argument on the issues 
of an increased rating for a right great toe injury and an 
increased rating for a fracture of the right 4th metacarpal 
in Statement of Accredited Representative in Appealed Case 
(Representative's statement) and the Appellant's Brief.  
These documents do not serve to perfect the veteran's appeal 
as to the increased ratings because they are untimely.  The 
Representative's statement was submitted in February 2004 and 
the Appellant's Brief was not submitted until December 2005.  
As such, these documents are untimely as substantive appeals, 
in that they were submitted more than 60 days after the 
Statement of the Case and more than one year after the 
determination, which the veteran appealed.  38 C.F.R. 
§ 20.302(b) (2005).  

The RO certified the issues of an increased rating for a 
right great toe injury and for a fracture of the right 4th 
metacarpal.  In this regard, the provisions of 38 C.F.R. § 
19.35 (2005) specifically provide that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  It is the 
Board's responsibility to determine its own jurisdiction.  38 
U.S.C.A. §7104 (West 2002); 38 C.F.R. § 20.203 (2005). In 
this case, it is clear the veteran had no intention of 
appealing the increased rating issues based on his 
substantive appeal, and the Board will not address them 
further.

To establish jurisdiction over the issues of service 
connection for right ear hearing loss and left ear hearing 
loss, the Board must first consider the issue of whether new 
and material evidence has been submitted to reopen the 
claims.  38 U.S.C.A. §§ 5108, 7104 (2005).  The Board must 
proceed in this fashion regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 1996) and 
VAOPGCPREC 05-92.  Therefore, the first two issues before the 
Board are whether new and material evidence has been 
submitted to reopen the claim for service connection for 
right ear hearing loss and whether new and material evidence 
has been submitted to reopen the claim for service connection 
for left ear hearing loss.  As discussed fully under the 
analysis section, new and material evidence has been 
submitted to reopen these claims.  The merits of the claims, 
as well as the claim for tinnitus, are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in August 1989, the RO denied 
entitlement to service connection for bilateral hearing loss; 
the appellant did not initiate an appeal.

2.  The evidence received by VA since the August 1989 RO 
rating decision pertinent to the claim of service connection 
for right ear and left ear hearing loss bears directly and 
substantially on the specific matter under consideration 
because it tends to show that the possibility that the 
veteran's right ear and left ear hearing loss is related to 
his service; it relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.
  

CONCLUSIONS OF LAW

1.  The August 1989 RO decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  Evidence received since the August 1989 RO decision 
denying service connection bilateral hearing loss is new and 
material; accordingly, the claim for service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).                 

3.  Evidence received since the August 1989 RO decision 
denying service connection bilateral hearing loss is new and 
material; accordingly, the claim for service connection for 
left ear hearing loss is reopened.  38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).                 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  Considering the reopening of the 
claims in this decision, there is no need to discuss 
compliance any further. 

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If new and material 
evidence has been received with respect to a claim, which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.  

The appellant's application to reopen his claims for service 
connection for right ear hearing loss and left ear hearing 
loss was received in December 2002, well after August 29, 
2001, the effective date of the amended § 3.156, which 
redefined "new and material evidence" needed to reopen a 
previously denied claim.  See Fed. Reg. 45,620, 45,629-30 
(August 29, 2001), codified as amended at 38 C.F.R. § 
3.156(a).
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; his contentions as presented in written statements, 
Notice of Disagreement, VA Form 9, Representative's 
statement, and appellant brief; VA examination reports; and 
various private medical records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

A review of the evidence indicates that new and material 
evidence has been received to reopen the veteran's claims for 
service connection for hearing loss in the right ear and left 
ear.  

When the August 1989 rating decision was issued, the record 
included service medical records and the results of a VA 
audiological evaluation performed in May 1989.  Service 
medical records showed that when the veteran underwent his 
enlistment physical examination in August 1984, his  hearing 
was in the normal range for the left ear, but some degree of 
hearing loss was evident in the right ear at 3000 and 4000 
Hertz (Hz).  See Hensley 5 Vet. App. at 157.  The results of 
audiological evaluations in service fluctuated, showing pure 
tones thresholds exceeding the normal range at various Hz. 
levels bilaterally.  The audiologic evaluation during the 
veteran's separation physical examination showed pure tone 
thresholds in the left ear between 5 and 20 decibels, with 
similar pure tone thresholds in the right ear except at 4000 
Hz.  At this level, the pure tone threshold was 35 dB.  In 
contrast, the pure tone threshold during the veteran's 
enlistment evaluation was 45 dB.  The VA examination, done 
several months after the veteran separated, also showed pure 
tone thresholds within normal range except for the right ear 
at 4000 Hz, which was 45 dB, the same as that recorded during 
the veteran's enlistment examination.  With this evidence of 
record, the August 1989 rating decision concluded that the 
veteran's hearing loss was not incurred or aggravated in 
service.  

Since the August 1989 rating decision, various private 
records have been associated with the claims file.  Most 
notable is a note from N.W.M., M.D dated in January 2003.  
Dr. M. states therein, "Acoustic trauma at his job while he 
(the veteran) was in the military is obviously directly 
responsible for some of his continued hearing impairment and 
tinnitus."  In August 1989, there was no competent evidence 
that the veteran's hearing loss was related to service.  In 
claims regarding service connection, the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Dr. M's January 2003 statement constitutes competent 
evidence of a relationship between the current hearing loss 
and service.  As such, it relates to an unestablished fact 
necessary to substantiate the claim, i.e., a relationship 
with service, and it raises a reasonable possibility of 
substantiating the claim.  Accordingly, reopening the 
veteran's claims for service connection of right ear hearing 
loss and left ear hearing loss is warranted.

The Board cannot, at this point, adjudicate the merits of the 
claims, as discussed in more detail below.



ORDER

New and material evidence having been received, the 
appellant's claim for service connection for right ear 
hearing loss is reopened; the appeal is granted to this 
extent only.

New and material evidence having been received, the 
appellant's claim for service connection for left ear hearing 
loss is reopened; the appeal is granted to this extent only.


REMAND

Dr. M's opinion states, "...old medical records, even dating 
back to the time he (the veteran) was in the Army, indicate 
(he) has suffered from tinnitus bilaterally and hearing loss 
bilaterally since that time."  Although Dr. M. implies that 
he has reviewed the veteran's old records, the source of his 
information remains unknown and somewhat suspect.  As noted 
under the analysis section of the decision, service medical 
records reflect pure tone thresholds within normal range for 
the left ear at 500, 1000, 2000, 3000, and 4000 Hz.  Hensley, 
5 Vet. App. at 157.  The VA evaluation in May 1989 
essentially demonstrated the same results.  It is unclear 
whether Dr. M. is relying on a medical history provided by 
the veteran, which would reflect on the probative value of 
his opinion or whether he is basing his opinion on standards 
different than those used by VA to assess hearing disability.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  It is also noteworthy that Dr. M. only 
related the veteran's bilateral hearing loss to service in 
part.  The pertinent question is what else is responsible for 
the veteran's apparent hearing loss, especially in light of 
the abnormal pure tone threshold demonstrated in his right 
ear at 4000 Hz at the time of his enlistment examination.  

Moreover, Dr. M. is a medical doctor, not a licensed 
audiologist.  His opinions are sufficient to raise VA's duty 
to develop the evidence further, but are not necessarily, 
standing alone, of sufficient probative weight to grant any 
of these claims.  It is for this reason that additional 
opinion is needed on the tinnitus claim, as well.  Although 
Dr. M. concludes the veteran's tinnitus is due to in-service 
acoustic trauma, the service medical records are equivocal as 
to whether this pre-dated entry into service, and another 
physician, Dr. V.S.J. (also, incidentally, not a licensed 
audiologist) opined in 1991 that the veteran's tinnitus was 
likely related to the high frequency hearing loss on the 
right, which, as noted above pre-existed service.  A review 
of the record indicates that the veteran has not undergone a 
VA compensation and pension examination that addresses the 
etiology of his right ear and left ear hearing loss, or his 
tinnitus, and this is needed in this case. It is pertinent to 
note that, if the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  The veteran should be afforded a VA 
examination for the purpose of determining 
whether the veteran has current hearing 
loss of the right ear and of the left ear, 
or tinnitus, and, if so, whether such was 
incurred in or aggravated by service.
 
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the relevant service 
and post-service medical records.  

Following a review of all of the 
relevant medical records in the claims 
file, obtaining a history from the 
veteran, the clinical evaluation, and 
any tests that are deemed necessary, 
the examiner is requested to discuss 
the following:
?	Please interpret the chart of the 
audiological evaluation provided 
to the veteran in November 1991.  
Did this evaluation show 
substantially the same results as 
the December 1988 military exit 
audiogram and the May 1989 VA 
audiogram?
?	Based on the audiometric findings 
upon entry into service in 1984, 
it is clear the veteran had 
hearing loss in the right ear.  Is 
it at least as likely as not that 
his right ear hearing loss 
worsened beyond its natural 
progression either during service 
or afterwards as a result of in-
service acoustic trauma?
?	Based on the audiometric findings 
upon entry into service in 1984, 
it is clear the veteran had normal 
hearing acuity in the left ear, 
and this ear was also noted as 
normal upon VA examination in 
1989.  Is it at least as likely as 
not that his current left ear 
hearing loss is a result of in-
service acoustic trauma?
?	If the veteran currently has 
tinnitus, is it at least as likely 
not due to in-service acoustic 
trauma?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the RO should 
readjudicate the issues of service 
connection for right ear and left ear 
hearing loss with consideration of the 
law relating to the presumptions of 
soundness and aggravation (see 
VAOPGCPREC 3-2003) and for tinnitus.  

4.  If any benefit requested on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
July 2003 SOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


